NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

JAMES LALL,                        )
                                   )
           Appellant,              )
                                   )
v.                                 )                   Case No. 2D16-4908
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed August 24, 2018.

Appeal from the Circuit Court for Pinellas
County; Philip J. Federico, Judge.

James Dickson Crock, of James Dickson
Crock, P.A., Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Susan M. Shanahan,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


KHOUZAM, SALARIO, and BADALAMENTI, JJ., Concur.